Citation Nr: 1231933	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disorder of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right ankle disorder, claimed as the residuals of a right Achilles tendon rupture.

5.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to January 1985.  She also had subsequent service in the Navy Reserve.  On July 26, 1994, she was transferred to the Individual Ready Reserve. 

This case was previously before the Board of Veterans' Appeals (Board) in August 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for reflex sympathetic dystrophy/complex pain syndrome of the arms and hands; a cervical spine disorder; a back disorder; the residuals of a right Achilles tendon rupture; and PTSD.  Thereafter, the case was returned to the Board for further appellate action.

In April 2009, the Veteran had a hearing at the RO before a Veterans Law Judge who has since retired from the Board.  In June 2012, the Board notified the Veteran of that fact and set forth the Veteran's options for requesting a new hearing before a member of the Board who would participate in the decision.  The Board also informed her that she had a right to decline an additional hearing.  The Board further notified the Veteran that if she did not respond within 30 days, the Board would assume that she did want another hearing and would proceed accordingly.  The Veteran did not respond to that notice.  Therefore, the Board will proceed as if the Veteran does not desire another hearing.  

After reviewing the record, the Board finds that additional development of the following issues is warranted prior to further appellate consideration:  Entitlement to service connection for reflex sympathetic dystrophy/complex pain syndrome of the arms and hands; entitlement to service connection for a cervical spine disorder; entitlement to service connection for a back disorder; and entitlement to service connection for PTSD.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A right ankle disorder, claimed as a right Achilles tendon rupture, did not occur during the Veteran's period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

A right ankle disorder, claimed as a right Achilles tendon rupture, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(22)-(23), 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issue of entitlement to service connection for a right Achilles tendon rupture.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; letters she received in service from her brother; records reflecting her October 1993 treatment by J. D. L., M.D.; records reflecting her treatment at the Whidbey General Hospital in October 1995; records reflecting her VA treatment from May 1996 through June 2006; records reflecting her treatment by or through the PacMed Clinics from November 2000 through September 2002; records reflecting an August 2006 evaluation by B. C. C., Ph.D.; records reflecting her treatment from June 2006 through February 2008 and in July 2011 by or through M. W., M.D.; the transcript of a December 2007 hearing held at the RO before a VA Decision Review Officer; the transcript of her April 2009 hearing held at the RO before a Veterans Law Judge; and statements from the Veteran's husband, daughter, and ex-husband, received in June 2009.  

To date, the Veteran has not been examined by VA to determine the nature and etiology of her right ankle disability.  However, as will be explained below, such an examination is not necessary to make a decision with respect to her claim of entitlement to service connection for a right ankle disorder, claimed as the residuals of a ruptured right Achilles tendon.  

In developing the record, VA made extensive efforts to obtain copies of the Veteran's service treatment and personnel records.  While VA was able to obtain a substantial body of service treatment records, post-service treatment records, and some personnel records, multiple efforts to obtain a complete set of service treatment records and personnel records have been unavailing.  

In February 2003, May 2003, VA requested service treatment records from the Veteran.  In February 2003, VA requested the Veteran's complete medical and dental records, as well as her entire service personnel file from the National Personnel Records Center (NPRC).  In May 2003, VA also requested alternative forms of evidence, such as lay statements from people who knew the Veteran in service and knew of the disability she had.  

In June 2003, the NPRC responded that it had conducted an extensive and thorough search of its holdings, and that it was unable to locate the requested records (Risher).  On the basis of the request, the NPRC concluded that the records either did not exist or that further efforts to locate them at the NPRC would be futile.  

In July 2003, VA requested service treatment records from the Veteran, as well as information on private medical records.

In September 2003 VA informed the Veteran of its efforts to obtain her records, including a request to the San Diego RO and to the VA Records Management Center.  Those facilities replied that they did not have the requested record. 

In April 2004 and January and April 2005, VA made additional requests of the Veteran for information and evidence to support her claim, including information with respect to ACDUTRA and INACDUTRA.

In December 2007 and September 2008 and October 2009, VA requested that the NPRC check for the Veteran service treatment records under her husband's name in service.  In November 2008, the NPRC asked VA for additional information with respect to that request.  In February 2010, the NPRC responded that it had conducted an extensive and thorough search of its holdings, and that it was unable to locate the requested records.  On the basis of the request, the NPRC concluded that the records either did not exist or that further efforts to locate them at the NPRC would be futile.  

In June 2008, VA requested the Veteran's treatment records from the Naval Hospital at Oak Harbor, Washington.  VA, again, requested that the Veteran provide any service treatment records in her possession or information to assist it in obtaining such records.  

In November 2009, the VA Records Management Center stated that it did not have the Veteran's STR's.  

The foregoing discussion shows that VA has made numerous requests for the Veteran's service treatment records and/or her service personnel records.  While those requests have produced numerous records associated with the Veteran's claims folder, attempts to obtain additional records from the NPRC, the VA Records Management Center, the San Diego RO, and the Veteran have met with negative results.  In particular, the NPRC has stated that further efforts to locate them at the NPRC would be futile.  Under such circumstances, further efforts locate the Veteran's service treatment and personnel records would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal with respect to the issue of entitlement to service connection for the residuals of a ruptured right Achilles tendon.  She has not identified any outstanding evidence which could support that claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During her March 1981 service entrance examination, the Veteran responded in the affirmative, when asked if she then had, or had ever had, cramps in her legs.  When asked if she then had, or had ever had, a bone, joint, or other deformity, she responded that she did not know.  She responded in the negative, when asked if she then had, or had ever had, swollen or painful joints, broken bones, lameness, or foot trouble.  On examination, she demonstrated moderate pes planus.  Her lower extremities were found to be normal.  There were no finding of any abnormality involving the right ankle or right Achilles tendon.

On a Report of Medical History, completed in May 1982 in conjunction with an examination for potential officer selection and training, the Veteran responded in the negative, when asked if she then had, or had ever had, cramps in her legs; a bone, joint, or other deformity; swollen or painful joints; broken bones; lameness; or foot trouble.   

The Veteran's available active duty treatment records are negative for any injury to or abnormality of the right ankle or right Achilles tendon.  

During examinations for the Navy Reserve in May 1987, August 1989, and August 1990, the Veteran responded in the negative, when asked if she then had, or had ever had, cramps in her legs; a bone, joint, or other deformity; swollen or painful joints; broken bones; lameness; or foot trouble.  She did report a history of multiple disorders, including congestion, allergies, sinusitis, and/or dyshydrosis eczema.  On examination, her feet and lower extremities were found to be normal.  

On June 27, 1993, the Veteran injured her right ankle playing basketball with her husband.  She came down on her right heel and experienced pain in the area of her right Achilles tendon.  She was taken by private vehicle to the Naval Hospital in Oak Harbor, Washington.  During her treatment, it was noted that she had not had any prior significant injury.  X-rays of the right ankle were negative for any fracture or dislocation, and the diagnosis was right Achilles sprain.  In July 1993, during followup treatment in the Physical Therapy Department, the diagnosis was changed to a partial tear of the right Achilles tendon.  

During a July 1993 annual examination for the Navy Reserve, the Veteran reported the history of her June 1993 right Achilles tendon injury.  On examination, her lower extremities were found to be abnormal.  There was a partial loss of function of the right Achilles tendon and swelling and ecchymosis of the ankle and foot.  

During treatment in August 1993, it was noted that the Veteran's June 1993 right Achilles tendon injury had occurred on a non-drill weekend and had not been due to misconduct.  It was also noted that her husband was on active duty and that the Veteran had been eligible for medical care by virtue of her status as a Navy dependent.  During her April 2009 hearing, she acknowledged that her right Achilles tendon injury had not occurred during a drill weekend.

From August 1993 to July 1994, the Veteran's right ankle continued to symptomatic, and she was placed on the Temporarily Not Physically Qualified list.  On July 29, 1994, at her request, the Veteran was transferred to the Individual Ready Reserve and placed in a non-pay status.  Her professional career reportedly conflicted with mandatory monthly drills, and she stated that she required the flexibility to attend to interstate business.  

In September 1993, the Veteran was transferred to Temporarily Not Physically Qualified to Perform status due to her partially torn right Achilles tendon.  It was noted that if the disqualifying factor exceeded 6 months, she would be transferred to the Not Physically Qualified to Perform.  If the disqualifying factor was of a more permanent nature and would exceed one year, she would be transferred to Records Review and a Retention Physical Examination would be required.

In October 1993, J. D. L., M.D., treated the Veteran for her healing triceps surae tear.  That tear had reportedly occurred in June 1993.  It was estimated that she would be able to return to full function.  In December 1993, the Veteran expressed her frustration with Dr. L. and stated that she did not believe he was receptive to her or what she was feeling.  

On several occasions from July 1993 to May 1994, the Veteran was informed that she was required to submit monthly statements updating her medical/dental status.  It was requested that she provide additional information on her partially torn right Achilles tendon.  It was noted that such information could be obtained through a private physician/dentist.  

In March 1994, the Naval Reserve Medical Department at the Whidbey Island Naval Air Station noted that the Veteran was making a progressive recovery from her partially torn right Achilles tendon but that she needed a two month extension of her status as Temporarily Not Physically Qualified to Perform.  The Veteran was reportedly aware that she would be transferred to Records Review if not found fit for full duty by July 10, 1994.  
The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a). 

ACDUTRA means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA means duty in the Reserve other than full-time duty, special additional duty, or training other than active duty training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Confirmation of periods of ACDUTRA or INACDUTRA may be made by contacting the service department, including the State Adjutant General, the Veteran's unit, and the Defense Finance and Accounting Service.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During her hearings on appeal, the Veteran testified that she had injured her right ankle on active duty and that she had sustained a torn right Achilles tendon while a member of the Navy Reserve.  She stated that she had experienced chronic right ankle disability since that time; and, therefore, she maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what she experienced in and after service.  For example, she is competent to report that she sustained a torn right Achilles tendon in service and that has had chronic right ankle pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Board notes that she is a registered nurse.  As such, she is qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion may be considered credible evidence of service connection and will be weighed and evaluated accordingly.  38 C.F.R. § 3.159(a).  
Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran's testimony notwithstanding, a review of the evidence is negative for any complaints, clinical findings, or history of a right ankle/right Achilles tendon injury or residuals of a right ankle/right Achilles tendon injury of any kind during the Veteran's period of active duty.  Indeed, during her April 2009 hearing she acknowledged that she could not remember the date of her injury on active duty.  In this regard, the Board notes that the report of a March 1982 medical history and the reports of medical history and examinations, performed for the Navy Reserve in May 1987, August 1989, and August 1990 are negative for a right ankle/right Achilles tendon injury.  In addition, when the Veteran did injure her right Achilles tendon in June 1993, it was noted that she had not had any prior significant injury.  Had the Veteran had a history of a right ankle/right Achilles tendon injury, it is reasonable to expect that she would have reported it.  After all, she did report a history of other disorders such as allergies and eczema.  Moreover, as a medical professional, it is reasonable to expect that she when seeking treatment, she would have realized the importance of reporting the medical history of any similar injury.  That she did not report a history of a right ankle/right Achilles tendon injury until June 1993 tends to militate against her claim.  

In addition to the foregoing the preponderance of the evidence shows that although the Veteran sustained a partial tear of her right Achilles tendon in June 1993, while a member of the Navy Reserve, she was not on a period of active duty, ACDUTRA, or INACDUTRA at that time.  The service treatment records compiled shortly after her right Achilles tendon injury show that the injury had occurred on a non-drill weekend, while playing basketball with her husband.  Moreover, during her April 2009 hearing, she acknowledged that her right Achilles tendon injury had not occurred during a drill weekend.  However, because her husband had been on active duty at the time of the injury, she had been eligible for medical care by virtue of her status as a Navy dependent.  

Inasmuch as the preponderance of the evidence shows that a chronic, identifiable right Achilles tendon injury occurred during a period when the Veteran was not performing active duty, ACDUTRA, or INACDUTRA, she does not meet the criteria for service connection.  Therefore, service connection for a right Achilles tendon injury is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of scheduling the Veteran for a VA examination to determine the nature and etiology of her right ankle disorder.  

VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2011).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) . 

The third factor establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a medical professional, the Veteran is competent to give a medical opinion.  However, not only is the preponderance of the evidence against her claim, the fact that she was not performing active duty, ACDUTRA, or INACDUTRA effectively precludes a grant of service connection.  Under such circumstances, an examination would be superfluous.  Soyini.  Therefore, such an examination will not be scheduled. 

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder, claimed as the residuals of a right Achilles tendon rupture.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection is denied for a right ankle disorder, claimed as the residuals of a right Achilles tendon rupture.


REMAND

The Veteran also seeks entitlement to service connection for entitlement to service connection for a disorder of the arms and hands, claimed as reflex sympathetic dystrophy/complex pain syndrome; a cervical spine disorder; a back disorder; and a psychiatric disorder, claimed as PTSD.  

During her April 2009 hearing, the Veteran testified that she was assaulted on three different occasions in service:  in the fall of 1981; during her advanced individual training; at her first permanent change of station to the Naval Air Station, Lemoore, California; and in 1993 or 1994 at the Whidbey Island Naval Air Station.  She stated that as a result of those assaults, she became pregnant, suffered miscarriages, and experienced multiple gynecologic problems.  She also reportedly developed extreme stress and attempted to avoid situations which served as reminders of her military trauma.  In addition, she contended that during the assaults, she sustained numerous physical injuries to her arms and hands, neck, and back.  She stated that she has experienced residual disabilities since those attacks.  Therefore, she maintained that service connection was warranted for a disorder of the arms and hands, claimed as reflex sympathetic dystrophy/complex pain syndrome; a cervical spine disorder; a back disorder; and a psychiatric disorder, claimed as PTSD.  

On page 1 of a lengthy statement submitted by the Veteran in December 2004, and during her April 2009 hearing before a Veterans Law judge, she reported that the first assault had occurred in the fall of 1981, while she was receiving training at the Naval Air Technical Training Center in Millington, Tennessee.  She stated that she had reported that she had reported the assault to the Memphis, Tennessee Police Department but that they had referred it to the Military Police.  

In October 2010, February and March 2011, and June 2011, the VA AMC requested that the records of the 1981 assault from the Naval Criminal Investigative Service and from the Navy's Judge Advocate General.  The Naval Criminal Investigative Service and from the Navy's Judge Advocate General both reported that they did not have records of any investigation involving the alleged 1981 assault.  However, it was reported that the assault had take place at the Naval Air Station in Lemoore, California rather than the Naval Air Technical Training Center in Millington, Tennessee.  

From March to June 2003, the Veteran was treated on a fee basis for a psychiatric disorder by S. C. W., M.D.  In June 2003, the Veteran reported that she was applying for Social Security disability benefits.  It is unclear whether such benefits were awarded.  However, if they were, the records supporting that award could well be relevant to the Veteran's appeal.  To date, such records have not been requested for association with the claims folder.  

On VA Form 21-4138, received along with the December 2004 statement, the Veteran reported that she had been assaulted by her supervisor in 1983, while stationed at the Naval Air Station in Lemoore, California.  

On page 20 of her December 2004 statement, the Veteran reported that the third attack had occurred in 1994 or 1995 at the Whidbey Island Naval Air Station.  She stated that she had been attacked by R. E., an officer stationed Whidbey Island and that she had gotten a restraining order against him.  She reported that the restraining order had been issued by Judge H. of the Island County Court in Washington state.  To date, there is no evidence that VA has ever requested a copy of that restraining order.  However, it could well be relevant to the Veteran's claim.  

As noted on the title page of this decision, the Veteran has had 3 different last names during her active duty and during her years in the Reserve.  In November 2002, she reported that until 1983, her last name was McDuffie and that from 1983 to 1994, her last name was Risher.  Neither copies of the Veteran's marriage licenses/certificates nor copies of her divorce papers have been associated with the claims folder.  

On DD Form 1343, dated in December 1994, the Veteran requested that on her official records, her name be changed from Cherylle A. Risher to Cherylle A. Azcapotzalco.  

During her April 2009 hearing before a Veterans Law Judge, the Veteran testified that she had been assaulted in 1981, while stationed at the Naval Air Technical Training Center in Millington Tennessee.  

From October 2010 through June 2011, the RO requested that the Naval Criminal Investigation Service and Navy Judge Advocate General provide any investigation reports of her claimed assault in the summer to fall period of 1981 at the Naval Air Station in Lemoore, California.  The Naval Criminal Investigation Service and the Navy Judge Advocate General both stated that they had no records of any such investigation.  However, the Board notes that the location of the crime identified in the request was incorrect.  It was listed as the Naval Air Station at Lemoore, California rather than the Naval Air Technical Training Center in Millington Tennessee.  

In light of the foregoing discussion, Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide copies of all of her marriage licenses/certificates, as well as all copies of her divorce papers.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Request that the Naval Criminal Investigative Service and from the Navy Judge Advocate General provide copies of any investigations involving an alleged assault on the Veteran in the fall of 1981, while the Veteran was stationed at the Naval Air Technical Training Center in Millington, Tennessee.  In making its request, the AMC should note that the Veteran's last name at the time of the alleged assault was probably McDuffie.  However, all names used by the Veteran, including Risher and Azcapotzalco should be included with the request.  Also include the Veteran's Social Security number.  
Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  Request a copy of the restraining order issued in favor of the Veteran against R.E. directly from the Island County Court of Washington state.  The restraining order was granted in 1994 or 1995 by Judge H.  In making its request, note all of the Veteran's various names and report her Social Security number.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  Request that the Social Security Administration provide evidence supporting the Veteran's award of Social Security benefits.  This should include, but is not limited to, a copy of the original award letter, a document showing the disorders for which the award was made, and all medical evidence used to support the award.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

5.  When the actions in requested in parts 1, 2, 3, and 4 have been completed, undertake any other indicated development, such as scheduling any necessary VA examinations.  Then readjudicate the issues of entitlement to service connection for a disorder of the arms and hands, including reflex sympathetic dystrophy/complex pain syndrome; entitlement to service connection for a cervical spine disorder; entitlement to service connection for a back disorder; and entitlement to service connection for a psychiatric disorder, claimed as PTSD.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  She has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


